HAMITER, Justice
(dissenting).
In the course of his well considered written reasons for judgment in this cause the trial judge found, observed and concluded (among other things) as follows: “After a careful consideration of all of the evidence bearing on the place of Relator’s birth, it is the opinion of this Court that a preponderance of the evidence favors Relator’s contention that he was born in the City of New Orleans.
“The next point to be considered is the race or color of Relator. The principle of law with respect to degree of proof required in the present case depends largely upon whether Relator has been accepted as a member of the white or Caucasian race during his lifetime. Evidence on this point seems overwhelmingly in support of an affirmation to the foregoing question. Relator is a lifelong resident of the City of New Orleans. * * * Since kindergarten, which he entered at the age of 5, and continuously through grammer school and high school, he has been registered and accepted as white in the white schools of the City of New Orleans. * * * He has during his lifetime availed himself of the public facilities reserved to members of the Caucasian race. * * * He has been accepted by schoolmates.
irfi ^ ijí íjí % %
“Determining that Relator has been accepted as a white man, this Court is constrained to apply to the evidence presented on the question of race, the principle of law with respect to degree of proof announced in the Louisiana Supreme Court decision, Sunseri v. Cassagne, 191 La. 209, 185 So. 1 (1938), and as construed in the Louisiana Court of Appeal cases, Orleans Circuit, State ex rel. Treadaway v. La. State Board of Health, 56 So.2d 249 (La.App.1952) and Green v. City of New Orleans, 88 So.2d 76 (La.App.1956). The principle, as deduced from the Sunseri case by the Orleans Court of Appeal, is that the litigant, who has been commonly accepted as being Caucasian, should not be declared a member of the negro race unless all the evidence adduced leaves no room for doubt that such is the case. And this has been construed in the Treadaway case, supra, to mean that the proof in such cases should be even more convincing than that which is necessary in such cases as must be proved ‘beyond a reasonable doubt.’
* ifc # * * *
“After serious consideration of all of the evidence presented, this Court believes that the City of New Orleans has failed to establish beyond a reasonable doubt that Relator, a man who has been commonly accepted as Caucasian, is in fact of colored ancestry in either his maternal or paternal lineage.”
The quoted findings, observations and conclusions of the trial judge, who saw and *387heard the numerous witnesses give their conflicting testimony, are amply justified by the record and by the jurisprudence of this state. Consequently, it is my opinion that his judgment should be reinstated and made the decision of this court, it having rendered peremptory the previously issued alternative writ of mandamus and ordered respondents to furnish to relator the delayed birth certificate for which he applied.